Citation Nr: 1444286	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for ulcerative colitis.  

2.  Entitlement to a separate disability evaluation for diabetic nephropathy (claimed as "kidney damage").  

3.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease status post-stent placement and CABG times four with diabetic nephropathy, evaluated as 100 percent disabling from June 1, 2009, until November 1, 2009.  

4.  Entitlement to an evaluation in excess of 30 percent for liver disease, status post-transplant, as of July 21, 2009.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, August 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland Oregon.  

The May 2009 rating decision granted service connection for liver disease, status post-transplant (rated at 100 percent) and ulcerative colitis, initially rated at 100 percent and then at 0 percent as of May 26, 2008.  

The August 2009 rating decision granted service connection for coronary artery disease and assigned a 60 percent evaluation as of May 29, 2009, and a 100 percent evaluation as of June 1, 2009.  It also reduced the evaluation for the Veteran's liver transplant to 30 percent as of July 21, 2009 and denied the claim for a compensable evaluation for ulcerative colitis.  

The November 2009 rating decision reduced the Veteran's disability evaluation for coronary artery disease to 30 percent, effective as of November 1, 2009.  Diabetic nephropathy was also granted and included in the 30 percent evaluation for coronary artery disease.  

The issues of entitlement to increased evaluations for ulcerative colitis, coronary artery disease with diabetic nephropathy and liver disease, status post-transplant, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A separate evaluation for diabetic nephropathy cannot be afforded to the Veteran in light of his already service-connected coronary artery disease.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a separate evaluation for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.115 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

VA has also fulfilled its duty to assist the Veteran in this case.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the present case, the Veteran's service treatment records, VA examination reports and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to a separate disability evaluation for his service-connected diabetic nephropathy.  However, a separate evaluation is not permitted as a matter of law.  

The record confirms that the Veteran suffers from diabetic nephropathy and that service connection has been established for this condition.  He also suffers from coronary artery disease - another condition for which service connection has been established.  A 30 percent evaluation is currently assigned for this condition.  Under 38 C.F.R. § 4.115, nephritis is not to be assigned a separate evaluation from disease of the heart.  The rationale for this is the close interrelationships with cardiovascular disabilities.  There are exceptions to this rule, including the absence of a kidney being the sole renal disability and chronic renal disease having progressed to the point where regular dialysis is required.  However, there is no medical evidence of record to suggest that the Veteran has lost his kidney or that he requires regular dialysis.  The Veteran has also not alleged either of these scenarios.  As such, a separate evaluation for nephritis is not permitted by law, as the Veteran is already evaluated as 30 percent disabled due to his coronary artery disease.  See id.  

The claim of entitlement to a separate evaluation for diabetic nephropathy is denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (claim denied as lacking legal merit where law, not evidence, is determinative).  


ORDER

The claim of entitlement to a separate evaluation for diabetic nephropathy is denied.  


REMAND

The Veteran also contends that he is entitled to higher evaluations for his service-connected ulcerative colitis, coronary bypass surgery and liver disease, status post-transplant.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded VA examinations for these disabilities in February 2010.  Therefore, it has been more than 4 years since VA evaluated the current level of severity of these disabilities.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In his April 2012 appeal to the Board, the Veteran alleged that he still suffered from ulcerative colitis and that he suffered additional symptomatology as a result of medication taken to treat this condition.  He also reported being unable to achieve his current heart rate goal because of his service-connected coronary artery disease.  Finally, he asserted numerous residuals still associated with his liver disease, post-transplant.  As such, additional examinations should be scheduled to determine the current level of severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify any additional medical treatment he has received for the disabilities on appeal since the March 2012 statement of the case.  After securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected ulcerative colitis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with this disability.  Specifically, the examiner should describe the degree of severity of this disability, the frequency of any exacerbations and whether it presently results in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  

A complete rationale must be provided for any opinion offered and the Veteran's lay assertions must be considered and discussed.  

3.  The Veteran should also be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected coronary artery disease.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with this disability, to include workload in METs and the percentage of any ejection fraction associated with left ventricular dysfunction.  

A complete rationale must be provided for any opinion offered and the Veteran's lay assertions must be considered and discussed.  

4.  Finally, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected liver disease, post-transplant.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology and impairment associated with this disability.  

A complete rationale must be provided for any opinion offered and the Veteran's lay assertions must be considered and discussed.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include consideration of whether an opinion as to extraschedular consideration may be warranted regarding any or all issues, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


